EXHIBIT 10.1



AMENDMENT NO. 2 TO NOTE PURCHASE AGREEMENT


This AMENDMENT NO. 2 TO NOTE PURCHASE AGREEMENT (this “Agreement”), is made as
of October 8, 2013, by and among AARON’S, INC., a Georgia corporation (together
with its successors and assigns, the “Company”), AARON INVESTMENT COMPANY, a
Delaware corporation (together with its successors and assigns, “AIC”), AARON’S
PRODUCTION COMPANY, a Georgia corporation (together with its successors and
assigns, “APC”) and 99LTO, LLC, a Georgia limited liability company (together
with its successors and assigns, “99LTO” and, together with the Company, AIC and
APC, collectively, the “Obligors”) and each of the Persons holding one or more
Notes (as defined below) on the Second Amendment Effective Date (as defined
below) (collectively, the “Noteholders”), with respect to that certain Note
Purchase Agreement, dated as of July 5, 2011, as amended by that certain
Amendment No. 1 to Note Purchase Agreement, dated as of December 19, 2012 (as
amended from time to time and as in effect immediately prior to giving effect to
this Agreement, the “Existing Note Purchase Agreement” and, as amended pursuant
to this Agreement and as may be further amended, restated or otherwise modified
from time to time, the “Note Purchase Agreement”), by and among the Obligors and
each of the Noteholders. Capitalized terms used herein and not otherwise defined
shall have the meanings ascribed to them in the Existing Note Purchase
Agreement.
RECITALS:
A.    The Obligors and Noteholders are parties to the Existing Note Purchase
Agreement, pursuant to which the Obligors issued and sold an aggregate principal
amount of $125,000,000 of their 3.75% Senior Notes due April 27, 2018 (the
“Notes”) to the Noteholders;
B.    The Noteholders are the holders of all outstanding Notes, as of the date
hereof, in the aggregate principal amounts indicated on Annex 1 hereto; and
C.    The Obligors have requested, and the Noteholders have agreed to, certain
amendments and modifications to the provisions of the Existing Note Purchase
Agreement, subject to the terms and conditions set forth herein.
AGREEMENT:
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Obligors and the Noteholders agree as
follows:
1.
AMENDMENTS.

Subject to the satisfaction of the conditions set forth in Section 3 hereof, the
Existing Note Purchase Agreement is hereby amended as follows (such amendments
herein referred to as the “Amendments”):



    



--------------------------------------------------------------------------------




1.1.    Amendment of Paragraph 5A (Financial Statements). Clause (iii) of
Paragraph 5A of the Existing Note Purchase Agreement is hereby amended and
restated in its entirety to read as follows:
“(iii)    promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed with the
Securities and Exchange Commission, or any Governmental Authority succeeding to
any or all functions of said Commission, or with any national securities
exchange, or distributed by the Company to its shareholders generally, as the
case may be, it being agreed that the requirements of this subsection may be
satisfied by the delivery of the applicable reports, statements or other
materials to the Securities and Exchange Commission to the extent that such
reports, statements or other materials are available to each Significant Holder
on EDGAR;”
1.2.    Amendment of Paragraph 6D (Minimum Consolidated Net Worth). Paragraph 6D
of the Existing Note Purchase Agreement is hereby amended and restated in its
entirety to read as follows:
“6D.    Intentionally Omitted.”
1.3.    Amendment of Paragraph 6H (Restricted Payments). Paragraph 6H of the
Existing Note Purchase Agreement is hereby amended and restated in its entirety
to read as follows:
“6H.    Restricted Payments.    The Company will not, and will not permit its
Subsidiaries to, declare or make, or agree to pay or make, directly or
indirectly, any dividend on any class of its stock, or make any payment on
account of, or set apart assets for a sinking or other analogous fund for, the
purchase, redemption, retirement, defeasance or other acquisition of, any shares
of common stock or Indebtedness subordinated to the obligations of the Obligors
under the Notes or any options, warrants, or other rights to purchase such
common stock or such subordinated Indebtedness, whether now or hereafter
outstanding (each, a “Restricted Payment”), except for (i) dividends payable by
the Company solely in shares of any class of its common stock, (ii) Restricted
Payments made by any Subsidiary to any Obligor, and (iii) other Restricted
Payments made by the Company in cash so long as after giving pro forma effect to
the payment thereof, (x) no Default or Event of Default has occurred and is
continuing or would result therefrom and (y) the Company and its Subsidiaries
would be in pro forma compliance with the financial covenants in paragraphs 6A
and 6B measured as of the last day of the most recently ended fiscal quarter for
which financial statements are required to have been delivered hereunder.”
2.
WARRANTIES AND REPRESENTATIONS.

To induce the Noteholders to enter into this Agreement, each of the Obligors
represents and warrants to each of the Noteholders that as of the Second
Amendment Effective Date (as hereinafter defined):

2


    



--------------------------------------------------------------------------------




2.1.
Corporate and Other Organization and Authority.

(a)        Each Obligor is a corporation or limited liability company duly
organized, validly existing and in good standing under the laws of its
jurisdiction of organization, and is duly qualified as a foreign corporation or
limited liability company and is in good standing in each jurisdiction in which
such qualification is required by law, other than those jurisdictions as to
which the failure to be so qualified or in good standing could not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect;
and
(b)        Each of the Obligors has the requisite organizational power and
authority to execute and deliver this Agreement and to perform its obligations
hereunder.
2.2.
Authorization, etc.

This Agreement has been duly authorized by all necessary corporate or limited
liability company action on the part of the Obligors. Each of this Agreement,
the Note Purchase Agreement and the Notes constitutes a legal, valid and binding
obligation of the Obligors, enforceable, in each case, against such Obligor in
accordance with its terms, except as such enforceability may be limited by:
(a)        applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting the enforcement of creditors’ rights generally and
(b)        general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).
2.3.
No Conflicts, etc.

The execution and delivery by each Obligor of this Agreement and the performance
by such Obligor of its obligations under each of this Agreement, the Note
Purchase Agreement and the Notes do not conflict with, result in any breach in
any of the provisions of, constitute a default under, violate or result in the
creation of any Lien upon any property of such Obligor under the provisions of:
(a)        any charter document, constitutive document, agreement with
shareholders or members, bylaws or any other organizational or governing
agreement of such Obligor;
(b)        any agreement, instrument or conveyance by which such Obligor or any
of its Subsidiaries or any of their respective properties may be bound or
affected; or
(c)        any statute, rule or regulation or any order, judgment or award of
any court, tribunal or arbitrator by which such Obligor or any of its
Subsidiaries or any of their respective properties may be bound or affected.
2.4.
Governmental Consent.


3


    



--------------------------------------------------------------------------------




The execution and delivery by the Obligors of this Agreement and the performance
by the Obligors of their respective obligations hereunder and under the Note
Purchase Agreement and the Notes do not require any consents, approvals or
authorizations of, or filings, registrations or qualifications with, any
Governmental Authority on the part of any Obligor.
2.5.
No Defaults.

No event has occurred and is continuing and no condition exists which,
immediately before or immediately after giving effect to the Amendments provided
for in this Agreement, constitutes or would constitute a Default or an Event of
Default.
2.6.    Representations in Note Purchase Agreement.
After giving effect to this Agreement, the representations and warranties
contained in the Note Purchase Agreement and the Joinder Agreements executed by
APC and 99LTO are true and correct in all material respects as of the Second
Amendment Effective Date.
2.7.    Amendment Fees.
No fee or other consideration was or will be paid to the administrative agent or
any of the lenders party to the SunTrust Agreement or the SunTrust Loan Facility
Agreement in connection with the Bank Amendments (as defined below).
2.8.    Deletion of Covenants Governing Minimum Consolidated Net Worth in
SunTrust Agreements.
No Default or Event of Default (as each such term is defined in the SunTrust
Agreement) and no Credit Event or Unmatured Credit Event (as each such term is
defined in the SunTrust Loan Facility Agreement) exist on the date hereof and,
as a result of the operation of the last paragraph of Article VI of the SunTrust
Agreement and the last paragraph of Article VII of the SunTrust Loan Facility
Agreement, the covenants governing minimum Consolidated Net Worth set forth in
Section 6.4 of the SunTrust Agreement and in Section 7.4 of the SunTrust Loan
Facility Agreement have been deleted therefrom effective as of the Second
Amendment Effective Date.
3.
CONDITIONS TO EFFECTIVENESS OF AMENDMENTS.

The amendments set forth in this Agreement shall become effective as of the date
first written above (the “Second Amendment Effective Date”), provided that each
Noteholder shall have received the following:
(a)     a copy of this Agreement executed by the Obligors and the Noteholders;
(b)     the representations and warranties set forth in Section 2 of this
Agreement shall be true and correct on such date;
(c)    the Noteholders shall have received fully executed copies of (i) the
Fifth Amendment to the SunTrust Agreement dated as of the date hereof (the
“Revolver Amendment”) and (ii) the

4


    



--------------------------------------------------------------------------------




Sixth Amendment to the SunTrust Loan Facility Agreement dated as of the date
hereof (the “Loan Facility Amendment” and together with the Revolver Amendment,
collectively, the “Bank Amendments”), and each such Bank Amendment shall be in
form and substance satisfactory to the Noteholders and in full force and effect;
and
(d)    payment of the reasonable fees, charges and disbursements of counsel to
the Noteholders incurred in connection with this Agreement.
4.
MISCELLANEOUS.

4.1.
Governing Law.

THIS AGREEMENT SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, AND THE
RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE INTERNAL LAWS OF THE STATE OF
NEW YORK, EXCLUDING CHOICE-OF-LAW PRINCIPLES OF THE LAW OF SUCH STATE THAT WOULD
REQUIRE THE APPLICATION OF THE LAWS OF A JURISDICTION OTHER THAN SUCH STATE.
4.2.
Duplicate Originals; Electronic Signature.

Two or more duplicate originals of this Agreement may be signed by the parties,
each of which shall be an original but all of which together shall constitute
one and the same instrument. This Agreement may be executed in one or more
counterparts and shall be effective when at least one counterpart shall have
been executed by each party hereto, and each set of counterparts that,
collectively, show execution by each party hereto shall constitute one duplicate
original. Delivery of an executed counterpart of a signature page to this
Agreement by facsimile transmission or electronic mail shall be effective as
delivery of a manually executed counterpart of this Agreement.
4.3.
Waiver and Amendments.

Neither this Agreement nor any term hereof may be changed, waived, discharged or
terminated orally, or by any action or inaction, but only by an instrument in
writing signed by each of the parties signatory hereto.
4.4.
Costs and Expenses.

Whether or not the Amendments become effective, each of the Obligors confirms
its obligation under paragraph 11B of the Note Purchase Agreement and agrees
that, on the Second Amendment Effective Date (or if an invoice is delivered
subsequent to the Second Amendment Effective Date or if the Amendments do not
become effective, promptly after receiving any statement or invoice therefor),
it will pay all costs and expenses of the Noteholders relating to this
Agreement, including, but not limited to, the statement for reasonable fees and
disbursements of the Noteholders’ special counsel presented to the Company on
the Second Amendment Effective Date. The Obligors will also promptly pay, upon
receipt thereof, each additional statement for reasonable fees and disbursements
of the Noteholders’ special counsel rendered after the Second Amendment
Effective Date in connection with this Agreement.

5


    



--------------------------------------------------------------------------------




4.5.
Successors and Assigns.

This Agreement shall inure to the benefit of and be binding upon the successors
and assigns of each of the parties hereto. The provisions hereof are intended to
be for the benefit of the Noteholders and shall be enforceable by any successor
or assign of any such Noteholder, whether or not an express assignment of rights
hereunder shall have been made by such Noteholder or its successors and assigns.
4.6.
Survival.

All warranties, representations, certifications and covenants made by the
Obligors in this Agreement shall be considered to have been relied upon by the
Noteholders and shall survive the execution and delivery of this Agreement,
regardless of any investigation made by or on behalf of the Noteholders.
4.7.
Part of Existing Note Purchase Agreement; Future References, etc.

This Agreement shall be construed in connection with and as a part of the
Existing Note Purchase Agreement and the Notes and, except as expressly amended
by this Agreement, all terms, conditions and covenants contained in the Existing
Note Purchase Agreement and the Notes are hereby ratified and shall be and
remain in full force and effect. Any and all notices, requests, certificates and
other instruments executed and delivered after the execution and delivery of
this Agreement may refer to the Existing Note Purchase Agreement and the Notes
without making specific reference to this Agreement, but nevertheless all such
references shall include this Agreement unless the context otherwise requires.
4.8.
Affirmation of Obligations under Existing Note Purchase Agreement and Notes.

The Obligors hereby acknowledge and affirm all of their respective obligations
under the terms of the Existing Note Purchase Agreement and the Notes. The
execution, delivery and effectiveness of this Agreement shall not be deemed,
except as expressly provided herein, (a) to operate as a waiver of any right,
power or remedy of any of the Noteholders under the Existing Note Purchase
Agreement or the Notes, nor constitute a waiver or amendment of any provision
thereunder, or (b) to prejudice any rights which any Noteholder now has or may
have in the future under or in connection with the Note Purchase Agreement or
the Notes or under applicable law.
[Remainder of page intentionally left blank. Next page is signature page.]



6


    



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed on its behalf by a duly authorized officer or agent thereof.


Very truly yours,


AARON’S, INC.




By: /s/ Gilbert L. Danielson        
Name:    Gilbert L. Danielson
Title:    Executive Vice President, Chief
Financial Officer




AARON INVESTMENT COMPANY




By: /s/ Gilbert L. Danielson        
Name:    Gilbert L. Danielson
Title:    Vice President and Treasurer




AARON’S PRODUCTION COMPANY




By: /s/ Gilbert L. Danielson        
Name:    Gilbert L. Danielson
Title:    Vice President and Treasurer




99LTO, LLC




By: /s/ Gilbert L. Danielson        
Name:    Gilbert L. Danielson
Title:    Executive Vice President, Chief
Financial Officer





[Signature Page to Amendment No. 2 to Aaron’s, Inc. 2011 Note Purchase
Agreement]


    



--------------------------------------------------------------------------------






Accepted and Agreed:


The foregoing Agreement is hereby accepted as of the date first above written.


THE PRUDENTIAL INSURANCE COMPANY OF AMERICA




By: : /s/ Jay S. White                
Name:    Jay S. White
Title:    Senior Vice President
PRUDENTIAL RETIREMENT INSURANCE AND ANNUITY COMPANY
By:    Prudential Investment Management, Inc.,
as investment manager




By: : /s/ Jay S. White                
Name:    Jay S. White
Title:    Senior Vice President
THE PRUDENTIAL LIFE INSURANCE COMPANY, LTD.
By:    Prudential Investment Management (Japan),
Inc., as Investment Manager


By:    Prudential Investment Management, Inc.,
as Sub-Adviser




By: : /s/ Jay S. White                
Name:    Jay S. White
Title:    Senior Vice President
ZURICH AMERICAN INSURANCE COMPANY
By:    Prudential Private Placement Investors,
L.P. (as Investment Advisor)


By:    Prudential Private Placement Investors, Inc.
(as its General Partner)




By: : /s/ Jay S. White                
Name:    Jay S. White
Title:    Senior Vice President

[Signature Page to Amendment No. 2 to Aaron’s, Inc. 2011 Note Purchase
Agreement]


    



--------------------------------------------------------------------------------




FORETHOUGHT LIFE INSURANCE COMPANY
By:    Prudential Private Placement Investors,
L.P. (as Investment Advisor)


By:    Prudential Private Placement Investors, Inc.
(as its General Partner)




By: : /s/ Jay S. White                
Name:    Jay S. White
Title:    Senior Vice President





[Signature Page to Amendment No. 2 to Aaron’s, Inc. 2011 Note Purchase
Agreement]


    



--------------------------------------------------------------------------------




ANNEX 1


INFORMATION AS TO NOTEHOLDERS




Name Held
Principal Amount of Notes


The Prudential Insurance Company of America


$52,530,000


Prudential Retirement Insurance and Annuity Company
$46,400,000
$3,600,000


The Prudential Insurance Company of America, Ltd.


$10,000,000


Zurich American Insurance Company


$9,000,000


Forethought Life Insurance Company


$3,470,000


Total:


$125,000,000








Annex 1
A/75739305.1
    

